 Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5296 Page 1 of 9




 1 JOSEPH H. HUNT                               ADAM L. BRAVERMAN
   Assistant Attorney General                   United States Attorney
 2 SCOTT G. STEWART                             SAMUEL W. BETTWY
 3 Deputy Assistant Attorney General            Assistant U.S. Attorney
   WILLIAM C. PEACHEY                           California Bar No. 94918
 4 Director                                     Office of the U.S. Attorney
 5 Office of Immigration Litigation             880 Front Street, Room 6293
   U.S. Department of Justice                   San Diego, CA 92101-8893
 6                                              619-546-7125
   WILLIAM C. SILVIS
 7 Assistant Director                           619-546-7751 (fax)
   Office of Immigration Litigation
 8
   SARAH B. FABIAN                              Attorneys for Federal Respondents-
 9 Senior Litigation Counsel                    Defendants
   NICOLE MURLEY
10
   Trial Attorney
11 Office of Immigration Litigation
   U.S. Department of Justice
12
   Box 868, Ben Franklin Station
13 Washington, DC 20442
   Telephone: (202) 532-4824
14
   Fax: (202) 616-8962
15
16
17
18
19                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
20
     MS. L, et al.,                             Case No. 18cv428 DMS MDD
21
                      Petitioners-Plaintiffs,
22                                              DEFENDANTS’ OPPOSITION TO
           vs.                                  PLAINTIFFS’ MOTION TO
23                                              ENFORCE SETTLEMENT
   U.S. IMMIGRATION AND CUSTOMS
24 ENFORCEMENT, et al.,                         AGREEMENT FOR CLASS
                                                MEMBERS WHO HAVE NOT
25                                              SUBMITTED EXECUTED WAIVER
               Respondents-Defendants.
26                                              FORMS
27
28
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5297 Page 2 of 9




 1      I.      INTRODUCTION
 2           Plaintiffs’ motion rests on a distortion of Defendants’ position. Plaintiffs
 3
     contend that the government is trying to avoid its obligation to provide the
 4
 5 procedures to which it agreed in the settlement agreement to individuals who are
 6
     entitled to them. That is flatly incorrect. Defendants have expressed no intention of
 7
     avoiding their obligations to provide these procedures. Rather, the government
 8
 9 simply contends that before it proceeds to provide any individual settlement class
10
     member with procedures under the settlement agreement, each settlement class
11
     member should first have the opportunity—with the assistance of class (or other)
12
13 counsel—to make a knowing and voluntary election regarding his or her settlement
14
     rights. And indeed, the government is entitled to know each class member’s clear
15
     and informed wishes before it acts and works to benefit that class member. If the
16
17 Court were to grant Plaintiffs’ motion, the government would be forced to provide
18
     settlement procedures to settlement class members without first ensuring that he or
19
20 she had received notice of his or her right to those procedures from class counsel and
21 had the opportunity to make an election on how to proceed.
22
             The Court should not require Defendants to proceed in this manner, but should
23
24 instead deny Plaintiffs’ motion. In reality, many class members who were released
25 from ICE custody were served with a notice to appear rather than remaining subject
26
     to an expedited removal order and thus are unaffected by the settlement agreement.
27
28

                                               1                             18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5298 Page 3 of 9




 1 Moreover, most if not all of those individuals should have received the class notice
 2 and election form from class counsel, and have therefore had the opportunity to make
 3
   an election regarding the settlement agreement. For the remaining individuals—if
 4
 5 any—the Court should require that if either Plaintiffs or Defendants identify an
 6
     individual who is entitled to settlement procedures but has not submitted an election
 7
     form, the government will ensure that class counsel is notified to provide that
 8
 9 individual with a settlement election form to allow him or her to make an election
10
     one way or the other with the assistance of counsel. The government would request
11
     that counsel then submit the form within a specified period of time. Once an election
12
13 is made and the form is submitted to the government, then the government will honor
14
     that election. The parties can then work together to track these individuals through
15
     the use of the settlement election forms.
16
17      II.      ARGUMENT
18
              The settlement agreement states the procedures that the parties agreed address
19
20 the asylum claims of settlement class members. Agreement, ECF No. 247, at 32-38.
21 In seeking approval from this Court for the settlement agreement, the parties also
22
     prepared a “Notice of Proposed Settlement and Settlement Election Form,” ECF No.
23
24 247-1, which notifies class members of the rights available to them under the
25 settlement, and provides each class member the opportunity to elect either: 1) that
26
     he or she wishes to remain in the United States and seek relief in accordance with
27
28

                                                 2                             18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5299 Page 4 of 9




 1 the agreement; or 2) that he or she wishes to waive his or her rights under the
 2 agreement and be removed from the United States. See Election Form, ECF No. 247-
 3
   1 at 3. The agreement provides that “[c]lass counsel are responsible for determining
 4
 5 a class member’s intentions related to waiver of the procedures set forth below.”
 6
     Agreement, ECF No. 247, at 32. And the election form directs that the “form must
 7
     be read to the class member in a language that he/she understands[, and t]he class
 8
 9 member must indicate which option he/she is choosing by signing the appropriate
10
     box below.” Settlement Election Form, ECF No. 247-1 at 3.
11
           Thus, the procedures developed and agreed to by the parties clearly evidence
12
13 an intent that class counsel should ensure that each class member has the opportunity
14
     to make an affirmative election whether or not to accept the rights afforded under
15
     the settlement agreement. And these procedures make sense, given that one feature
16
17 of the claims underlying the settlement agreement was a repeated assertion by
18
     Plaintiffs that government actors coerced or mislead them into giving up their rights
19
20 to pursue asylum claims. Adhering to a procedure in which class counsel is
21 responsible for determining the election of each and every settlement class member
22
     before any action is taken in his or her case ensures that the government can proceed
23
24 without concern that such allegations will continue to arise.
25         Plaintiffs’ motion does not address any benefit of ensuring that each
26
     settlement class member makes a knowing and voluntary election regarding the
27
28

                                              3                              18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5300 Page 5 of 9




 1 settlement procedures, and instead largely focuses on a strawman argument that
 2 Defendants never made and this Court need not address. Specifically, Plaintiffs
 3
   devote the majority of their motion to arguing that, under the settlement agreement,
 4
 5 the government is obligated to provide settlement procedures to individuals who are
 6
     members of the settlement class, even where those class members have not
 7
     submitted a settlement election form. Plaintiffs also contend that “the Government
 8
 9 now takes the position that failure to submit a signed form amounts to a waiver of
10
     rights under the settlement . . . .” Mem. 7.
11
           Those characterizations are baseless—they do not reflect any position of the
12
13 government. The government does not object to providing the procedures to which
14
     it agreed under the settlement to individuals who are entitled to them, and has no
15
     intention of simply ignoring its obligations for an individual who it identifies as a
16
17 settlement class member who has not submitted an election form. Rather, what the
18
     government objects to is being required to track down potential class members and
19
20 provide them with procedures under the settlement agreement without first ensuring
21 that he or she has had the opportunity to make a knowing election to do so. Thus,
22
     the question here is not whether settlement class members are entitled to procedures,
23
24 but what must happen to trigger the government’s obligation to provide those
25 procedures. It is class counsel’s obligation to ensure that each individual is provided
26
     notice of his or her rights under the agreement, and to obtain his or her election
27
28

                                                4                            18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5301 Page 6 of 9




 1 regarding the settlement procedures. The government’s obligation is to provide those
 2 procedures or facilitate removal as elected by the class members, and to ensure that
 3
   class counsel is notified about any class member who comes to the government’s
 4
 5 attention having not submitted an election form, so that class counsel can provide
 6
     the individual with notice of his or her rights and the individual has the opportunity
 7
     to make an election whether to pursue those rights.
 8
 9         Understanding the requirements of the agreement in this way then allows for
10
     a cooperative solution that also ensures that all settlement class members have the
11
     opportunity to make a knowing and voluntary election regarding their settlement
12
13 rights. Consistent with the parties’ agreement, Defendants have already provided
14
     class counsel “with any known contact information for all nondetained Settlement
15
     Class members.” Unopposed Motion for Preliminary Approval of Proposed
16
17 Settlement, ECF No. 247, at 20-21. Class counsel also have taken numerous steps to
18
     provide the notice to settlement class members and other interested parties who may
19
20 come into contact with settlement class members. Id. at 20-25. These processes
21 allow class counsel various opportunities to fulfill their responsibility “for
22
     determining a class member’s intentions related to waiver of the procedures set forth
23
24 [in the Agreement].” Agreement, ECF No. 247 at 32. To the extent any settlement
25 class member may not receive notice through these methods and therefore fails to
26
     submit a settlement election form, but comes to the attention of the government the
27
28

                                               5                              18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5302 Page 7 of 9




 1 government will not treat the failure to submit a form as waiver and simply remove
 2 the individual, but also will not unilaterally impose settlement procedures on that
 3
   individual; rather, the government will bring this individual to the attention of class
 4
 5 counsel and request that class counsel obtain a settlement election form from that
 6
     individual. Notably, the government has already been doing so for detained cases.
 7
     This joint approach also ensures that both parties can easily track settlement class
 8
 9 members and their elections with regard to the settlement procedures. It also shows
10
     why the data reporting requested by Plaintiffs in their motion is onerous and
11
     unnecessary, given that the parties prepared and agreed to a form that allows for
12
13 clear and simple tracking by both parties.
14
        III.   CONCLUSION
15
           For all of the above reasons, the Court should deny Plaintiffs’ motion. Instead
16
17 the Court should confirm that class counsel is responsible for ensuring that each
18
     settlement class member has the opportunity to make a knowing and voluntary
19
20 election whether to proceed with his or her rights under the settlement agreement,
21 and that where an individual has made no such election, the government will not
22
     treat this as a waiver, but will reach out to class counsel and ask them to obtain a
23
24 settlement election form for that individual before taking any further action in that
25 individual’s asylum case.
26
27
28

                                              6                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5303 Page 8 of 9




 1 DATED: February 6, 2019           Respectfully submitted,
 2
                                     JOSEPH H. HUNT
 3                                   Assistant Attorney General
                                     SCOTT G. STEWART
 4                                   Deputy Assistant Attorney General
 5                                   WILLIAM C. PEACHEY
                                     Director
 6                                   WILLIAM C. SILVIS
 7                                   Assistant Director
 8
                                     /s/ Sarah B. Fabian
 9                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
10
                                     NICOLE MURLEY
11                                   Trial Attorney
                                     Office of Immigration Litigation
12
                                     Civil Division
13                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
14
                                     Washington, DC 20044
15                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
16
                                     sarah.b.fabian@usdoj.gov
17
                                     ADAM L. BRAVERMAN
18
                                     United States Attorney
19                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
20
21                                   Attorneys for Respondents-Defendants
22
23
24
25
26
27
28

                                       7                           18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 350 Filed 02/06/19 PageID.5304 Page 9 of 9




 1                           CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3       I, the undersigned, am a citizen of the United States and am at least eighteen
 4 years of age. My business address is Box 868, Ben Franklin Station, Washington,
 5 DC 20044. I am not a party to the above-entitled action. I have caused service of
 6 the accompanying DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
 7 MOTION TO ENFORCE SETTLEMENT AGREEMENT FOR CLASS
 8 MEMBERS WHO HAVE NOT SUBMITTED EXECUTED WAIVER
 9 FORMS on all counsel of record, by electronically filing the foregoing with the
10 Clerk of the District Court using its ECF System, which electronically provides
11 notice.
12       I declare under penalty of perjury that the foregoing is true and correct.
13
           DATED: February 6, 2019`               s/ Sarah B. Fabian
14                                                Sarah B. Fabian
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              8                             18cv428 DMS MDD
